                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   DAVID LOCKMILLER,                                              No. C 19-04554 WHA
                                                                         11
United States District Court




                                                                                             Plaintiff,
                                                                         12
                               For the Northern District of California




                                                                                v.                                                           JUDGMENT
                                                                         13   UNITED STATES, et al.,
                                                                         14                  Defendants.
                                                                         15                                                /

                                                                         16          For the reasons stated in the accompanying order dismissing plaintiff’s amended
                                                                         17   complaint, FINAL JUDGMENT IS HEREBY ENTERED in favor of defendants and against plaintiff.
                                                                         18   The Clerk shall please close the file.
                                                                         19
                                                                         20          IT IS SO ORDERED.
                                                                         21
                                                                         22   Dated: September 27, 2019.
                                                                         23                                                     WILLIAM ALSUP
                                                                                                                                UNITED STATES DISTRICT JUDGE
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
